Title: To Thomas Jefferson from James Monroe, 3 July 1790
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond July 3. 1790.

Your favor of the 20th. of June I have received and am happy to hear of your restoration to health. Mrs. Monroe and family are in Albemarle whither I sit out in a day or two. They are well.—The assumption of the state debts is disliked here, and will create great disgust if adopted under any shape whatever. The minds of all are made  up on it, and I doubt whether even the immediate removal to the Potowmk. would reconcile them to it. I merely mention this as a fact which I consider as well establish’d, without entering at present into its merits, further than to observe, that I am of opinion it is in every point of view impolitick; that its advocates have put the publick name and interests in jeopardy, and that it will be hard if they will still press forward and sacrifice these important considerations, if we do not yield upon terms which are improper. It is however much to be wish’d a revenue bill could pass satisfactory to all parties. For this is certainly essential to the publick welfare. We still hope for the establishment of the seat of government on the Potowk., if a permanent one is fix’d on. Tho’ I must confess I consider a vote to that purpose at present to take effect hereafter as of but little importance.
I observe a bill has pass’d for settling the claims of Individual States with the US. and that under it 2. Commissioners are to be appointed. Virga. would surely have a member at that board. If so Mr. Daw[son] of the Council would be happy in obtaining it. I have known him for sometime past and really think him well qualified for it. He is a young man of sound judgment, parts and attention to business, and am persuaded in the discharge of that trust, would merit the approbation of the government. An impression perhaps took place some years since, on his first commencement, that he was somewhat dissipated. If this was even at that time well founded, yet be assur’d it has been since done away. He has been lately appointed to Congress and the Council and in my opinion possess’d of the publick confidence. As I think him fit for the station and really wish him well, and on that account as well as from a desire to avail the publick of his services, am anxious for his promotion. For this purpose I have taken the liberty to mention him to you, that so far as you concur with me in an opinion of his merit, he may be avail’d of your aid. I shall write you from Albemarle upon a presumption you have your cypher on a subject somewhat interesting to myself. With the best wishes for your welfare I am yr. affectionate friend & servant,

Jas. Monroe

